DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2013/0082983).

	Regarding claims 1, 10 and 19
	Liu et al. shows the self-capacitance device comprising:(a) a body (22); (b) a capacitance coil (24, see for example para. 0021 that describes that the inductor 24 increases the magnitude of capacitance variation and makes the multi-pointer touchscreen stylus 20 operate the capacitive touch-screen more sensitively, and therefore taken to be a capacitance coil) disposed within the body (see for example the Figs. 2-5b); and (c) at least three contacts disposed on a distal side of the body (see for example multi-touch points 262, 266, 264 and para. 0021-0022), wherein the at least three are in electrical contact with the capacitance coil wherein the device is detectable by a touchscreen without human contact as a result of the capacitance coil when the at least three contacts are positioned in contact with the touchscreen (see for example para. 0021-0022, that multi-touch points causes variation in the capacitance when in contact with the capacitive touchscreen, which inherently does not require human contact, i.e. human contact can be used to move the stylus however it is not required, for example other devices for moving the stylus over the touchscreen such as a robot arm or other remote moving device, and still cause capacitance change on the touchscreen).  


Regarding claims 2 and 14
	Liu et al. further shows, at least one weight disposed within the body (taken to be anything placed within the body 22, for example the coil 24, brush-pen tip or nibs, or anything else that can be place within body).  

	
Regarding claim 3
	Liu et al. further shows, wherein the body comprises:(a) an internal wall disposed within the body (taken to be the internal wall of the shaft 22, see for example Fig. 2); (b) an external wall defining an outer surface of the body (taken to be the external wall of the shaft 22 or the coil 24); (c) a first space defined within the internal wall (see for example Fig. 2); and (d) a second space defined between the internal wall and the external wall (taken to be the space between or around the coil, see for example Fig. 2)

	
Regarding claims 5 and 15
	Liu et al. further shows, an object disposed on a proximal side of the body (taken to be for example spherical pointers 262).  

	
Regarding claims 6 and 16
	Liu et al. further shows, a removable cover removably disposeable on a proximal side of the body (taken to be inherent or very well known to have a cover for protecting the pointers, such as a removable cover for protecting the writing tip of a pen or marker).  

	Regarding claims 7 and 17
	Liu et al. further shows, an object disposed on the removable cover (taken to be inherent or very well known to have a cover for protecting pointers, such as a removable cover for protecting the writing tip of a pen or marker).   

	
Regarding claim 8, 18 and 20
	Liu et al. further shows,
(a) an enclosure attached to the removable cover (taken to be inherent such as anything attached to cover, for example a seal for holding the cover to the shaft, a decorative ring known to be including a pen covers, a clip, a protective seat or protrusion for protecting the pen tip, etc.); and
(b) a three-dimensional object disposed within the enclosure (also taken to be inherent since any physical object can be considered three-dimensional).  


	Regarding claim 10
	Liu et al. further shows, the object identification system for use with a touchscreen device, the system comprising: (a) at least two self-capacitance devices (taken to be two or more of the stylus 20), and a software application configured to recognize each predetermined pattern of the at least three contacts on each of the at least two self-capacitance devices (see for example para. 0024 and 0026 and inherent to the program for executing the touchscreen function on the touchscreen).  


	Regarding claim 11
	Liu et al. further shows, wherein the software application is stored on a transportable memory device (taken to be inherent to the touchscreen device for storing the software, such as RAM, flash drive, computer-readable storage medium etc.).  

	
Regarding claim 12
	Liu et al. further shows, wherein the system further comprises retail system packaging, wherein the at least two self-capacitance devices and the transportable memory device are disposed within the retail system packaging (taken to be an intended use of the system where it can be in any number environments, such a learning, medical, office, gaming, home, personal, retail etc.).  

	
Regarding claim 13
	Liu et al. further shows, wherein the system further comprises retail system packaging, wherein the retail system packaging comprises the at least two self-capacitance devices and instructions for downloading the software application  (taken to be an intended use of the system where it can be in any number environments, such a learning, medical, office, gaming, home, personal, retail etc.).  


	


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2013/0082983) in view of official notice.

Regarding claims 4 and 9
As discussed above, Liu et al. discloses the invention substantially as claimed, however does not show a weight positioned within the internal wall and the coil within the second space which is between the internal wall and the external wall (taken to be within the coil area).

Examiner takes official notice that it is well known to add weight to hand held objects for providing better feel and balance to the object. For example hand held tools are made with certain weights internally such that it can have a good or better feel and balance when using the tool. Likewise a tool such as a pen (having a similar structure as stylus as shown in Liu et al.) can include different types of refills (which is positioned between the coil spring), where a bigger type or metal refill can provide different weight 

It would have been obvious for one of ordinary skilled in the art at the time the invention was filed, to modify Liu et al. such that different weight inserts (similar to a pen refill) can be position within the coil of Liu et al., as being well known, in order to provide different weight and balance feel to the user.




Response to Arguments

Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687